Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 21 October 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson October 21st. 1811

My dearly beloved, & only Sister, for the “threefold silken Cord is broken” To what an unusual Striking, affecting Providence have you been called to witness,—such as my Eyes never beheld—Very pleasant, & lovely through a long series of years, & in Death we may say, they were not divided—Together freed, their Gentle Spirits flew, to Scenes of immortal Bliss, we humbly trust—Thought can pursue no further—the Curtain is droped—Our dear Brother was not permitted to converse—you say, he was not sensible of his approaching Summons—but his excellent life, still speaks, & will be a continual Lecture—O how I wished to have been witness to those heavenly strains, which solaced our Sisters latest moments—Her pious Resignation to the will of our heavenly Father, will comfort you in your retired moments—& may her life, Sickness, & Death, be an incentive to the young relatives as well as to the aged—to live in the conuptial State like our dear departed Brother, & Sister, joint Heirs of the Grace of God, that they may die, the Death of the Righteous—
Like you my Sister I would recollect mercies, & be thankful that they were continued to us, & to their dear Children for so great a length of years—An infinitely wise God, knows the best time when to accomplish his Purposes—& with humility, meekness & resignation we should submit all to his Disposal—Most young persons can ease their Grief, by Tears—I cannot—
Poor William, & Richard, just saw their Grandparents, enough to lament their Loss—but they nor the other dear Orphans, know not their loss & the value of those Instructions, nor of the fervent prayers which were daily offered by their ever to be revered Grandparents—& do not feel the loss, like us—Upon you my dear Sister, I know it comes with peculiar weight—How will the House sit Solotary, that you were wont so oft to visit,—Where are those angelic Smiles that beamed benevolence, & love!—& cheered the Hearts of all their Friends!—glowing perhaps, with Seraphic ardor—praising the “Lamb that was slain, that was, & is, & is to come”
“Why should we mourn such departed Friends,
Or shake at Deaths alarm—
‘Tis but the voice that Jesus sends
To call His Children to his arms”—
Your cares of heart & head have been great, & still are my Sister—for with the surviving, our duty lies now—I hope Mrs Greenleaf will be permited to take the House & live in it—but at this distance I know not what is proper—Mrs Nortons numerous family, what will be done with them? While their Grandparents lived, the little girls would never have felt the loss of their dear Mother—nor the Sons neither—It was a great Comfort, that Mrs Greenleafs health would permit her being with her mother, for she could provide for the whole family, better than any other person—But dear woman! how will she feel the weight of this Bereavement—& how will her worthy Brother support the heavy Tydings—I had written, intending to send a letter to be convey’ed as usual to Washinton  Saturdays mail,—but your Letter frustrated  my purposes—& shewed me how uncertain all our prospects are—I add to Mrs Cranchs Letter, a few lines, & mentioned the mournful Event of his Fathers death—Mrs Cranch had written to me & said there was 30 Dollars at Quincy, which she wished might be taken for me to get the Lads cloathing, flannels, &ce for the winter—every thing now is deranged—but I thought I would mention it before—Mr Richard Norton returned to Washington—for the Children want Shoes, & have had them made I have had company all this afternoon & Evening, for which I am Sorry, for I had rather be alone—I do not love to see people, who do not feel, & are wholly uninterested for me—They are now gone to Bed—it is late, & this must appologise for this incoherent Scrawl—I am almost affraid to hear from Quincy, lest it should bring tyding, that you are sick, but as your needs go I pray heaven, may be your Strength—
If My dear Abby wants anything I have, let me know & I will send it by Judge Peabody to Boston next week Mr Peabody is better, but his Leg is bad, & I have to bathe him yet—He tenderlly sympathises with the bereaved, & joins in prayers, & love with your afflicted, & sympathising Sister
 E.— PeabodyI wrote to my Brother Cranch, that Mr Peabody would have Thomas Norton come when it was convenient & he would give him three months board at the Academy—his Fathers paying —O that my power to do good was equal to my wishes—
My dear Sister, I can never enough thank you for being so good as to write—pray continue your favors to your affectionate

 E P.Abby do you write too, you have had an impressive Lesson—pray heaven to bless, & to sanctify the afflictive Scene which has passed before you.